Citation Nr: 1603184	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected gastritis.  

2.  Entitlement to service connection for a right shoulder disability secondary to right radial and ulnar damage.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to July 1963.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from November 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In November 2012, the RO denied the Veteran's claim for service connection for his right shoulder disability.  A notice of disagreement was received by the RO in May 2013.  Unfortunately, to date, it does not appear that a statement of the case (SOC) has been issued with respect to the claim.  As such, a SOC must be issued and the Veteran given the opportunity to perfect the appeal of this claim.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In a July 2015 substantive appeal, the Veteran asserted his belief that his service connected gastritis had worsened since his last VA examination in September 2012.  Given this assertion, a new VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected gastritis.

2.  Issue the Veteran a SOC with respect to the issue of entitlement to service connection for a right shoulder disability.  The Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If, and only if, the Veteran submits a timely substantive appeal concerning this additional issue should the issue be forwarded to the Board for appellate consideration.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

